Citation Nr: 1501347	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-30 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder with episodic alcohol abuse.

2.  Entitlement to service connection for traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to January 2004, including combat service in Iraq and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sleep apnea.

Also on appeal is a May 2014 rating decision, which, in pertinent part, denied service connection for TBI.    

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2014 concerning the claim of service connection for sleep apnea.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran was assisted by a representative from New Jersey Department of Military and Veterans Affairs, which is the Veterans Service Organization (VSO) he appointed to represent him in June 2013.  He appointed a different VSO to represent him on the same day as the October 2014 Board hearing.  Specifically, he submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, on that date appointing Disabled American Veterans as his representative.  Because he did not indicate at the Board hearing that he wished to have DAV representing him, the Board will assume that he intended to make his change of representative effective immediately after the Board hearing.  Accordingly, there is no due process concern with regard to his representation at the Board hearing.  See 38 C.F.R. §§ 14.631, 20.700 (2014).  

At the Board hearing, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issue of service connection for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea had its onset during combat service in Iraq.  


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that symptoms of sleep apnea started during service and have since been aggravated by his service-connected PTSD after service.  See Board Hr'g Tr. 10.

Because both theories of entitlement are supported by the record, the Board must grant the claim.  

(1) Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  A combat veteran may invoke the section 1154(b) presumption to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service. Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

Accordingly, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

(2) Discussion

The evidence of record confirms a diagnosis of sleep apnea, which was made at VA in September 2010.  

Furthermore, the evidence of record makes it likely that symptoms began during the Veteran's combat service in Iraq.  Specifically, he testified at his Board hearing that he also had sleep problems "[p]robably" as early as his combat tour in Iraq during active service.  Board Hr'g Tr. 9.  Others would complain to him about his snoring.  Id.  

The Board notes that the Veteran was awarded the Combat Action Ribbon for his combat service in Iraq.  

Accordingly, the direct theory of entitlement is supported.  See 38 U.S.C.A. § 1154(b); Reeves, 682 F.3d at 999.

Moreover, the evidence tends to indicate that the condition has since worsened due to his service-connected PTSD with major depressive disorder with episodic alcohol abuse.  

First, the Veteran competently and credibly asserts that his "state of depression  . . . has caused me to make decisions that have not benefited [] my body and my health to, to indulge in poor eating decisions, poor eating times, excessive eating, as well as excessive consumption of alcohol as a means of coping," resulting in an over 100 pound weight gain "over the past decade," which "has led to sleep apnea."  Board Hr'g Tr. 3.  

Likewise, the Veteran's wife testified at the October 2014 Board hearing that he was already experiencing sleep apnea by the time she met him in approximately 2008, but she "really noticed the sleep apnea" when "he started [to] gain more weight."  Board Hr'g Tr. 8.  

In February 2014, a private psychologist wrote a favorable opinion stating that the Veteran:

continues to struggle with some adaptive coping strategies to include his excessive consumption of food and working an excessive amount of hours as a means of diminishing his prominent symptoms of anxiety. Additionally, he struggles with his tendency to consume alcohol, adding to his excessive caloric intake e and contributing to his morbid obesity.  His patterns of behavior involving his excessive consumption press as being directly tied to his attempts at self-medicating.   Unfortunately they appear to be contributing to his excessive weight gain that is exacerbating his diagnosed condition of Sleep Apnea.

(This same doctor wrote additional letters in June 2011 and October 2014, which are materially the same as the letter written in February 2014.)  

Conflicting with this evidence, a VA examiner gave an unfavorable opinion in November 2012.  However, the Board can find no compelling reason to afford that examiner's opinion any greater degree of evidentiary value than the favorable evidence cited above.

In light of the foregoing, the evidentiary record is at least in a state of relative equipoise on all material elements of the claim. Accordingly, service connection for sleep apnea is warranted, and the claim is granted.

Because the benefit being sought on appeal is granted in full, the Board finds that any errors in VA's duties to notify and assist are harmless and will not be discussed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159 (2014).


ORDER

Service connection for sleep apnea is granted.  



REMAND

The claim of service connection for TBI must be remanded for issuance of a statement of the case (SOC).  The claims file shows that a rating decision was issued in May 2014 denying service connection for TBI.  The Veteran filed a notice of disagreement (NOD) in July 2014 specifically disagreeing with this determination.  A SOC has not yet been issued.  Accordingly, remand is necessary.  See 38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claims of service connection for TBI. This issuance should include notification of the need to timely file a substantive appeal to perfect her appeal on the issues.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


